

116 HR 5443 IH: Isaiah Baker and Margie Harris-Austin Act
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5443IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Ms. Scanlon (for herself and Mr. Emmer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to clarify that the provision of home and
			 community-based services is not prohibited in an acute care hospital, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Isaiah Baker and Margie Harris-Austin Act. 2.Providing home and community-based services in acute care hospitalsSection 1902(h) of the Social Security Act (42 U.S.C. 1396a(h)) is amended—
 (1)by inserting (1) after (h); (2)by inserting , home and community-based services provided under subsection (c), (d), or (i) of section 1915 or under a waiver under section 1115, self-directed personal assistance services provided pursuant to a written plan of care under section 1915(j), and home and community-based attendant services and supports under section 1915(k) before the period; and
 (3)by adding at the end the following:  (2)Nothing in this title, title XVIII, or title XI shall be construed as prohibiting receipt of any care or services specified in paragraph (1) in an acute care hospital that are—
 (A)identified in an individual’s person-centered plan of services and supports (or comparable plan of care);
 (B)provided to meet needs of the individual that are not met through the provision of hospital services;
 (C)not a substitute for services that the hospital is obligated to provide through its conditions of participation or under Federal or State law; and
 (D)designed to ensure smooth transitions between acute care settings and home and community-based settings, and to preserve the individual’s functions..
			